Citation Nr: 0321037	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  97-27 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for bursitis of 
the right knee, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for bursitis of 
the left knee, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and BB



INTRODUCTION

The veteran had active military service from January 1973 to 
October 1976.

This appeal arose from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied entitlement to evaluations in 
excess of 20 percent for bursitis of each knee.

In August 1998 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development and 
adjudicative actions.

In July 2001 the RO affirmed the determinations previously 
entered.

In September 2001 the Board denied the veteran's claims of 
entitlement to evaluations in excess of 20 percent for 
bursitis of each knee.  In February 2002 the Board denied the 
veteran's request for reconsideration of the September 2001 
decision.

In January 2003 the veteran's representative and the 
Secretary filed a Joint Motion for Remand and to Stay 
Proceedings with the United States Court of Appeals for 
Veterans Claims (CAVC).  

In February 2003 the CAVC granted the motion and vacated and 
remanded the September 2001 decision to the Board for 
readjudication consistent with the motion.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(a), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
CAVC has directed that the Board ensure compliance with this 
directive.

The CAVC has requested that the Board obtain an opinion as to 
the relationship or lack thereof between the service-
connected bursitis reported as not present on the January 
2000 VA examination of record, and arthritis which was 
diagnosed.  

The CAVC has directed that if the two conditions are related, 
the Board should obtain a new examination with the request 
that the examiner record his findings pursuant to 38 C.F.R. 
§ 4.59, Floyd v. Brown, 9 Vet. App. 88 (1996) and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  It has also been directed 
that if the examiner determines that the two conditions are 
not related, the Board should provide reasons and bases as to 
why the January 2000 VA examination is sufficient.

The veteran's representative has requested that the veteran 
be afforded an up-to-date examination to assess the current 
nature and extent of severity of the veteran's bilateral knee 
disabilities as well as association with the claims file of 
the most recent VA treatment records  from the medical 
facility in Waco, Texas.  The representative also requests 
that the RO be directed to readjudicate the claims taking 
into consideration entitlement to separate ratings for loss 
of motion and instability.




The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a)).

Accordingly, this case is remanded to the RO for further 
actions as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant 
with a development letter consistent with 
the notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  

The RO should advise the appellant that 
he has up to one year after the letter is 
provided to submit additional evidence, 
and that, if the case is returned to the 
Board, the Board will not be able to 
adjudicate the claim prior to the 
expiration of the one-year period unless 
the appellant indicates that he has no 
additional evidence to submit or waives 
the one-year response period.

3.  The RO should then conduct any 
necessary development brought about by 
the appellant's response.  The RO should 
also request and associate with the 
claims file the complete records 
referable to his treatment at the VA 
medical facility in Waco, Texas.

4. The RO should arrange for a VA special 
orthopedic examination of the veteran by 
an orthopedic surgeon or other 
appropriate medical specialist, including 
on a fee basis if necessary, for the 
purpose of ascertaining the current 
nature and extent of severity of 
bilateral knee bursitis, and if present, 
the interrelationship of arthritis to 
bursitis.

The claims file, copies of the criteria 
under 38 C.F.R. § 4.40, 4.45, 4.59, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies should be 
conducted.

The examiner must be requested to express 
an opinion as to whether there exists any 
relationship between service-connected 
bursitis and arthritis if present.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the veteran's bilateral 
knee bursitis in light of the provisions 
of 38 C.F.R. § 4.40, 4.45, 4.59.  It is 
requested that the examiner provide 
explicit responses to the following 
questions:

(a) Does the bilateral knee bursitis 
involve only the joint structure, or does 
it also involve the muscles and nerves?


(b) Does the bilateral knee bursitis 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, the examiner should comment on the 
severity of these manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation?  If the 
severity of these manifestations cannot 
be quantified, the examiner must so 
state.

(c) With respect to subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the bilateral 
knee bursitis disabilities, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the bilateral knee bursitis.

(d) The examiner is requested to comment 
upon whether or not there are any other 
medical or other problems that have an 
impact on the functional capacity 
affected by the bilateral knee bursitis, 
and if such overlap exists, the degree to 
which the nonservice-connected problem 
creates functional impairment that may be 
dissociated from the impairment caused by 
the service-connected bilateral knee 
bursitis.  If the functional impairment 
created by the nonservice-connected 
problems cannot be dissociated, the 
examiner should so indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.




5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report(s) and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and 
satisfied.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
increased evaluations for bilateral knee 
bursitis, and in so doing take into 
consideration entitlement to separate 
evaluations for loss of motion and 
instability, and the applicability of the 
criteria under 38 C.F.R. § 3.321(b)(1) 
(2002).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO; however, the veteran is hereby notified that failure to 
report for a scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claims for 
increased evaluations for his bilateral knee bursitis.  
38 C.F.R. § 3.655 (2002).  Moreover, the governing regulation 
provides that failure to report without good cause shown for 
any examination in connection with a claim for an increased 
rating will result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2002); Connolly v. Derwinski, 1 Vet. App. 566 
(1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


